Exhibit 10.6

 

AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated
as of June 18, 2018 (as it may from time to time be amended, this “Agreement”),
is entered into by and between Thunder Bridge Acquisition, Ltd., a Cayman
Islands exempted company (the “Company”) and Cantor Fitzgerald & Co., a New York
general partnership (the “Purchaser”).

 

WHEREAS:

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one Class A ordinary
share of the Company, par value $0.0001 per share (each, a “Share”), and one
redeemable warrant;

 

Each warrant entitles the holder to purchase one Share at an exercise price of
$11.50 per Share; and

 

The Purchaser, on April 30, 2018, entered into the Private Placement Warrants
Purchase Agreement (the “Original Agreement”), wherein the Purchaser agreed to
purchase an aggregate of 250,000 warrants (the “Private Placement Warrants”),
each Private Placement Warrant entitling the holder to purchase one Share at an
exercise price of $11.50 per Share.

 

The Purchaser now wishes to purchase an aggregate of 350,000 Private Placement
Warrants and, in connection therewith, the Company and the Purchaser desire to
amend and restate the Original Agreement by entering into this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.  Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A. Authorization of the Private Placement Warrants.  The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B. Purchase and Sale of the Private Placement Warrants.

 

Simultaneously with the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Closing Date”), the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, an aggregate of 350,000 Private
Placement Warrants at a price of $1.00 per warrant for an aggregate purchase
price of $350,000 (the “Purchase Price”). Purchaser shall pay the Purchase Price
by wire transfer of immediately available funds to the trust account (the “Trust
Account”) maintained by Continental Stock Transfer & Trust Company, acting as
trustee (“Continental”) on the Closing Date. On the Closing Date, upon the
payment by the Purchaser of the Purchase Price, the Company, at its option,
shall deliver a certificate evidencing the Private Placement Warrants purchased
on such date duly registered in the Purchaser’s name to the Purchaser or effect
such delivery in book-entry form.

 

C. Terms of the Private Placement Warrants.

 

(i)  Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (the “Warrant Agreement”). Additionally, so long as the
Placement Warrants are held by the Purchaser or its designees, the Purchaser or
its designees will not be permitted to exercise such Placement Warrants after
the five year anniversary of the effective date of the registration statement on
Form S-1 (the “Registration Statement”) the Company plans to file with the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”) in connection with the Public Offering.

 



1

 

 

(ii)  On the effective date of the Registration Statement (the “Effective
Date”), the Company and the Purchaser shall enter into a registration rights
agreement (the “Registration Rights Agreement”) pursuant to which the Company
will grant certain registration rights to the Purchaser relating to the Private
Placement Warrants and the Shares underlying the Private Placement Warrants;
provided, however, that the Purchaser may not exercise its demand and “piggy
back” registration rights pursuant to such Registration Rights Agreement after
five (5) and seven (7) years after the effective date of the Registration
Statement, respectively, and the Purchaser may not exercise its demand
registration rights thereunder more than one time.

 

(iii) The Private Placement Warrants shall be terminated upon the dissolution of
the Company or in the event that the Company does not consummate an initial
business combination within the time period set forth in the Company’s
memorandum and articles of association, as the same may be amended from time to
time.

 

Section 2.  Representations and Warranties of the Company.  As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive the Closing Date)
that:

 

A. Incorporation and Corporate Power.  The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company. 
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i)  The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date.  This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms.  Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Dates.

 

(ii)  The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment, of and compliance with, the respective terms
hereof and thereof by the Company, do not and will not as of the Closing Dates
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s share capital or
assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the memorandum and articles of association of the Company (in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering), or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C. Title to Securities.  Upon issuance in accordance with, and payment pursuant
to, and registration in the register of members of the Company, the terms
hereof, the Warrant Agreement and the memorandum and articles of association of
the Company, the Shares issuable upon exercise of the Private Placement Warrants
will be duly and validly issued as fully paid and nonassessable. On the date of
issuance of the Private Placement Warrants, the Shares issuable upon exercise of
the Private Placement Warrants shall have been reserved for issuance. Upon
issuance in accordance with, and payment pursuant to, the terms hereof and the
Warrant Agreement, the Purchaser will have good title to the Private Placement
Warrants and the Shares issuable upon exercise of such Private Placement
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 



2

 

 

D. Governmental Consents.  No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3.  Representations and Warranties of the Purchaser.  As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive the
Closing Date) that:

 

A. Organization and Requisite Authority.  The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i)  This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)  The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i)  The Purchaser is acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)  The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act.

 

(iii)  The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)  The Purchaser decided to enter into this Agreement not as a result of any
general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v)  The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. 
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company.  The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)  The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 



3

 

 

(vii)  The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.  The
Private Placement Warrants will bear a legend and appropriate “stop transfer”
instructions (or an appropriate notation if the warrants are issued in book
entry form) relating to the foregoing. The Purchaser further understands that
the SEC has taken the position that promoters or affiliates of a blank check
company and their transferees, both before and after an initial business
combination, are deemed to be “underwriters” under the Securities Act when
reselling the securities of a blank check company.  Based on that position,
Rule 144 adopted pursuant to the Securities Act would not be available for
resale transactions of the Securities until the one-year anniversary following
consummation of an initial business combination despite technical compliance
with the requirements of such Rule.

 

(viii)  The Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time.  The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities.  The Purchaser
can afford a complete loss of its investment in the Securities.

 

Section 4.  Conditions of the Purchaser’s Obligations.  The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before the Closing Date, of each of the following
conditions:

 

A. Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement and Registration Rights Agreement.  The Company shall have
entered into the Warrant Agreement with a warrant agent and the Registration
Rights Agreement on terms satisfactory to the Purchaser.

 

E. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants.

 

F. Investment by Company Sponsor. The Company shall have confirmed in writing
that Thunder Bridge Acquisition LLC has funded the purchase of 7,500,000 Private
Placement Warrants at $1.00 per warrant on the Closing Date.

 



4

 

 

Section 5.  Conditions of the Company’s Obligations.  The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Date, of each of the following conditions:

 

A. Representations and Warranties.  The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance.  The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement.  The Company shall have entered into the Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 



Section 6.  Lockup. The Purchaser acknowledges and agrees that the Securities
shall not be transferable, saleable or assignable until 30 days after the
consummation of an initial business combination, except to permitted transferees
as described in the Warrant Agreement. The Securities will be deemed
compensation by the Financial Industry Regulatory Authority (“FINRA”) and will
therefore be subject to lock-up for a period of 180 days immediately following
the date of effectiveness of the Registration Statement or commencement of sales
of the Public Offering, subject to certain limited exceptions, pursuant to Rule
5110(g)(1) of the FINRA Manual. Accordingly, the Securities may not be sold,
transferred, assigned, pledged or hypothecated for 180 days immediately
following the effective date of the Registration Statement except to any
underwriter or selected dealer participating in the Public Offering and the bona
fide officers, partners or affiliates of the Purchaser and any such
participating underwriter or selected dealer nor may they be the subject of any
hedging, short sale, derivative, put or call transaction that would result in
the economic disposition of the securities by any person during such 180-day
period.

 

Section 7. Termination.  This Agreement may be terminated at any time after June
30, 2018 upon the election by either the Company or the Purchaser solely as to
itself upon written notice to the other parties if the closing of the Public
Offering does not occur prior to such date.

 

Section 8.  Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the Closing Date.

 

Section 9.  Definitions.  Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

 



Section 10.  Miscellaneous.

 

A. Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not.  Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement without the prior written consent of the other party hereto,
other than assignments by the Purchaser to affiliates thereof.

 

B. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law.  This Agreement shall be deemed to be a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York, without regard to
the conflicts of laws principles thereof.

 

F. Amendments.  This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       THUNDER BRIDGE ACQUISITION, LTD.       By: /s/ Gary A. Simanson
    Name: Gary A. Simanson     Title: Chief Executive Officer       PURCHASER:  
    CANTOR FITZGERALD & CO.       By: /s/ Steve Bisgay     Name:  Steve Bisgay  
  Title: Chief Financial Officer



 

[Signature page to A&R CF Private Placement Warrants Purchase Agreement]

 

 

6



 

 